Judgment and order reversed and new trial granted, costs to abide the event, on the ground that the verdict was contrary to the evidence. The plaintiff’s evidence admits of no conclusion except that he was one of the gang doing the work; that whatever was the danger to which he was exposed, it was due to the manner in which the work was prosecuted, and the rule that it is the duty of the master to furnish his servant with a reasonably safe place in which to work has no application. Jenks, P. J., Burr, Carr, Rich and Stapleton, JJ., concurred.